82 So.3d 844 (2011)
Oza B. JENKINS, Appellant,
v.
MOTOROLA, INC., et al., Appellees.
No. 3D10-3271.
District Court of Appeal of Florida, Third District.
April 20, 2011.
Oza B. Jenkins, in proper person.
Shook, Hardy & Bacon, and John M. Barkett and Daniel B. Rogers, Miami, for appellees.
Before SHEPHERD, SUAREZ, and CORTIÑAS, JJ.
SHEPHERD, J.
The trial court's December 13, 2010, order denying Oza B. Jenkins' request for payment, is affirmed.
Appellee's, Motorola, Inc., and Cingular, Inc., motion for sanctions pursuant to section 57.105, Florida Statutes, (2011), for filing a frivolous appeal is granted. We remand to the trial court for an award to Motorola, Inc. of its attorney fees and costs incurred on this appeal.
Appellant, Oza Jenkins, is ordered to show cause, within twenty days of the date of this opinion, why she should not be barred from filing further pro se proceedings in this Court arising out of lower tribunal case number 04-1420.[1]See Sibley *845 v. Sibley, 885 So.2d 980 (Fla. 3d DCA 2004). Motorola, Inc. is invited to respond within ten days thereafter.
NOTES
[1]  The following is a partial list of the meritless filings by Jenkins in this Court: Jenkins v. Motorola, Inc., 23 So.3d 726 (Fla. 3d DCA 2009) (affirming); Jenkins v. Motorola, Inc., 994 So.2d 1253, 1254 (Fla. 3d DCA 2008) (affirming trial court's order in "all respects" and reaffirming "the trial court's directive that Jenkins file no further motions in this action without the prior approval of the trial court"); Jenkins v. Motorola, Inc., 986 So.2d 613 (Fla. 3d DCA 2008) (table) (denying petition for writ of certiorari filed by Jenkins); Jenkins v. Motorola, Inc., 973 So.2d 454 (Fla. 3d DCA 2008) (table) (denying petition for writ of certiorari filed by Jenkins); Jenkins v. Motorola, Inc., 961 So.2d 951 (Fla. 3d DCA 2007) (dismissing appeal); Jenkins v. Motorola, Inc., 953 So.2d 537 (Fla. 3d DCA 2007) (per curiam affirmance); Jenkins v. Motorola, Inc., 939 So.2d 1073 (Fla. 3d DCA 2006) (table) (dismissing appeal). We do note Ms. Jenkins had one successful appeal in this Court, on the procedural ground that the trial court ruled on a motion after he had recused himself. See Jenkins v. Motorola, Inc., 911 So.2d 196 (Fla. 3d DCA 2005).